Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In response to Applicant’s claims filed on July 23, 2019, claims 1-20 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 03/31/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Lipcon (US Pub. No. 20160275094) and Pasam et al. (US Pub. No. 20180139309) in further view of Yerfule et al. (US Pub. No. 20190065078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipcon (US Pub. No. 20160275094) and Pasam et al. (US Pub. No. 20180139309) in further view of Yerfule et al. (US Pub. No. 20190065078).

With respect to claim 1, Lipcon teaches a computer-implemented method comprising: 
obtaining a first information data set (Paragraph 76 discloses dataset stored in the MemRowSet 506 buffer) including information indicative of historical resource usage of a data node (Paragraph 58 discloses a data node) and a second information data set (Paragraph 56 discloses a new data set corresponding to the multiple output rowsets) including information indicative of a historical data compaction performed at the data node, where the historical data (Paragraph 90 discloses compaction policy selects that rowset pair for compaction because the cost benefit is worth the budgeted I/O. If the cost change of subset R is less than a cost change calculated for other pair of rowsets in N, then the budgeted I/O is not worth spending on the compaction of those rowsets) compaction compacted data files associated with a first database table into one historical data file (Paragraph 74 discloses to facilitate incremental compaction, the system may impart bounds on the data size for each compaction to read and write. For example, the bounds may include data sizes in the range of several hundred megabytes, which allows the compaction to occur in ten seconds (10 s) or less); 
generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table (Paragraph 58 discloses tables and corresponding sub-tables, e.g., tablets located in a cluster of a DFS can include indexed rowsets) based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 51 discloses if any mutations arrive during Phase I 404 those mutations are applied to the delta tracking structures, of the input rowset. Mutations, for example, include any changes to the data stored in the table. For example, adding data, deleting data, modifying data, re-arranging data, etc and ); and 
performing the data compaction during the future time period based on the configuration data set (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables).  Lipcon does not disclose generating a configuration data set.
	However, Pasam et al. teaches generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 41 discloses generating with each other (e.g., determining, modifying, updating, correcting, etc.), at least some of the synchronization parameters to include one or more of the configuration information, the analytics information, the protocol information, the addressing information, the security information, the routing information, and the presence information and Paragraph 27 discloses producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) with Pasam et al. (data communication systems).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Pasam et al. Paragraph(s) 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  
The Lipcon reference as modified by Pasam et al. does not disclose wherein the first information indicates respective resource usages during a plurality of historical time periods.
However, Yerfule et al. teaches wherein the first information indicates respective resource usages during a plurality of historical time periods (Paragraph 104 discloses he IOPS usage for the volume for a period of time (e.g., between 2:23 pm to 2:27 pm). Axis 835 shows the values for IOPS usage from 0 k, to beyond 6 k IOPS).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) and Pasam et al. (data communication systems) with Yerfule et al. (data storage system).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Yerfule et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  




	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 2, Pasam et al. teaches the computer-implemented method of claim 1, wherein the first information data set indicates at least one of the following: 
CPU usage during at least one historical time period; 
memory consumption during the at least one historical time period; and 
disk usage during the at least one historical time period (Paragraph 21 discloses use data (e.g., statistical usage). 

	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 3, Pasam et al. teaches the computer-implemented method of claim 1, wherein the second information data set indicates at least one of the following: 
CPU usage caused by the historical data compaction; 
memory consumption caused by the historical data compaction; 
disk usage caused by the historical data compaction; 
a size of the data files compacted by the historical data compaction; and 
a time duration of the historical data compaction (See Paragraph 27 processing of the data messages includes one or more of formatting for a particular protocol, performing an interpretation, producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device, extrapolating the data to produce an extrapolation, manipulating the data in accordance with manipulation rules, filtering the data to provide a selected sub-portion, performing a timed transmission of a portion of the data, encrypting the data in accordance with security information to produce encrypted data, producing redundant data, and detecting a threshold level of at least one aspect of the data). 

	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 4, Lipcon teaches the computer-implemented method of claim 1, wherein the data node stores respective data files associated with a plurality of database tables including the first and second database tables, and generating the configuration data set comprises: 
determining respective priorities for the plurality of database tables (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables); 
selecting the second database table from the plurality of database tables, wherein the second database table is associated with a highest priority among the respective priorities (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables); 
generating the configuration data set based on the second database table (Pasam et al. Paragraph 41 discloses generating with each other (e.g., determining, modifying, updating, correcting, etc.), at least some of the synchronization parameters to include one or more of the configuration information, the analytics information, the protocol information, the addressing information, the security information, the routing information, and the presence information). 
	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 5, Lipcon teaches the computer-implemented method of claim 4, wherein determining respective priorities for the plurality of database tables comprises: 
determining a priority for a database table in the plurality of database tables based on at least one of the following: 
a number of data files associated with the database table, an estimation of a time for a future access to the database table, and an estimation of an amount of data to be accessed in the future access (Paragraph 27 discloses As new data comes in, such data first enters a memory buffer referred to as MemRowSet, which is similar to an in-memory cache. The data in the buffer later spills to the disk, e.g., a datastore such as HBase, in smaller sorted files in a memory flush process. Thus, the data is typically sorted in memory, and then flushed on to the disk in smaller sorted files according to a memory flush process. The sorted files are typically partitioned (horizontally) and stored in sorted string tables (SSTables) or Hfiles that are often referred to as tablets. These tablets are each portions of a much larger data table that is stored across a distributed file system (DFS), such as a Hadoop File System (HDFS) or BigTable). 

	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 6, Pasam et al. teaches the computer-implemented method of claim 1, , and generating the configuration data set comprises: 
estimating respective resource usages at the data node during a plurality of future time periods corresponding to the plurality of historical time periods based on the first information (Paragraph 64 teaches machine data pattern includes the machine data (e.g., accessing historical data messages of the analytics information and comparing the network data messages 134 to identify a particular machine data pattern, identifying the one or more cloud services based on the identified particular machine data pattern); 
selecting the future time period from the plurality of future time periods, wherein the estimated resource usage in the future time period is below a threshold usage amount (Paragraph 27 teaches processing of the data messages includes one or more of formatting for a particular protocol, performing an interpretation, producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device, extrapolating the data to produce an extrapolation, manipulating the data in accordance with manipulation rules, filtering the data to provide a selected sub-portion, performing a timed transmission of a portion of the data, encrypting the data in accordance with security information to produce encrypted data, producing redundant data, and detecting a threshold level of at least one aspect of the data); and 
generating the configuration data set based on the future time period (Paragraph 27 teaches processing of the data messages includes one or more of formatting for a particular protocol, performing an interpretation, producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device, extrapolating the data to produce an extrapolation, manipulating the data in accordance with manipulation rules, filtering the data to provide a selected sub-portion, performing a timed transmission of a portion of the data, encrypting the data in accordance with security information to produce encrypted data, producing redundant data, and detecting a threshold level of at least one aspect of the data). 
	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 7, Pasam et al. teaches the computer-implemented method of claim 1, wherein generating the configuration data set comprises: 
estimating an amount of resources available for the data compaction in the future time period based on the first information data set (Paragraph 30 teaches cloud service 18-1 when the presence information associated with the edge nodes 14-5 and 14-N is favorable (e.g., available with sufficient capacity for favorable performance levels) and when the routing information identifies required physical and logical paths to establish the communication path); 
determining whether the future time period is sufficient to compact the plurality of data files into one data file based on the second information data set and the estimated amount of resources (Paragraph 28 teaches the edge node 14-1 identifies the cloud service 18-1 to receive the transformed data messages 36-1 when the configuration information of the synchronization messages 38 identifies that the first data application protocol is associated with a corresponding application of the cloud service 18-1 and that the data device 26-1 is affiliated with the corresponding application of the cloud service 18-1); and 
in response to determining that the future time period is sufficient to compact the plurality of data files into one data file, generating the configuration data set indicating that the plurality of data files is to be compacted into one data file during the future time period (Paragraph 28 teaches the edge node 14-1 identifies the cloud service 18-1 to receive the transformed data messages 36-1 when the configuration information of the synchronization messages 38 identifies that the first data application protocol is associated with a corresponding application of the cloud service 18-1 and that the data device 26-1 is affiliated with the corresponding application of the cloud service 18-1). 

The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 8, Lipson teaches the computer-implemented method of claim 7, wherein generating the configuration data set further comprises: 
in response to determining that the future time period is insufficient to compact the plurality of data files into one data file, determining whether the future time period is sufficient to compact a contingent part of the plurality of data files into one data file (Paragraph 27 teaches synchronization messages 38 to produce transformed data messages of transformed data messages 36-1 through 36-N to satisfy requirements of one or more of the cloud services 18-1 through 18-N. The processing of the data messages includes one or more of formatting for a particular protocol, performing an interpretation, producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device, extrapolating the data to produce an extrapolation, manipulating the data in accordance with manipulation rules, filtering the data to provide a selected sub-portion, performing a timed transmission of a portion of the data, encrypting the data in accordance with security information to produce encrypted data, producing redundant data, and detecting a threshold level of at least one aspect of the data); and 
in response to determining that the future time period is sufficient to compact the contingent part of the plurality of data files into one data file, generating the configuration data set indicating that the contingent part of the plurality of data files are to be compacted into one data file during the future time period (Paragraph 27 teaches synchronization messages 38 to produce transformed data messages of transformed data messages 36-1 through 36-N to satisfy requirements of one or more of the cloud services 18-1 through 18-N. The processing of the data messages includes one or more of formatting for a particular protocol, performing an interpretation, producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device, extrapolating the data to produce an extrapolation, manipulating the data in accordance with manipulation rules, filtering the data to provide a selected sub-portion, performing a timed transmission of a portion of the data, encrypting the data in accordance with security information to produce encrypted data, producing redundant data, and detecting a threshold level of at least one aspect of the data). 
	The Lipcon reference as modified by Pasam et al. and Yerfule et al. teaches all the limitations of claim 1.  Regarding claim 9, Lipson teaches the computer-implemented method of claim 1, wherein the first database table and the second database table are a same database table (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables). 

	With respect to claim 10, Lipcon teaches a computer system comprising: 
one or more computer processors (Paragraph 24 discloses a processor); 
a computer readable storage device (Paragraph 114 discloses storage devices in a computer); and 
obtaining a first information data set (Paragraph 76 discloses dataset stored in the MemRowSet 506 buffer) including information indicative of historical resource usage of a data node (Paragraph 58 discloses a data node) and a second information data set (Paragraph 56 discloses a new data set corresponding to the multiple output rowsets) including information indicative of a historical data compaction performed at the data node, where the historical data (Paragraph 90 discloses compaction policy selects that rowset pair for compaction because the cost benefit is worth the budgeted I/O. If the cost change of subset R is less than a cost change calculated for other pair of rowsets in N, then the budgeted I/O is not worth spending on the compaction of those rowsets) compaction compacted data files associated with a first database table into one historical data file (Paragraph 74 discloses to facilitate incremental compaction, the system may impart bounds on the data size for each compaction to read and write. For example, the bounds may include data sizes in the range of several hundred megabytes, which allows the compaction to occur in ten seconds (10 s) or less); 
generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table (Paragraph 58 discloses tables and corresponding sub-tables, e.g., tablets located in a cluster of a DFS can include indexed rowsets) based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 51 discloses if any mutations arrive during Phase I 404 those mutations are applied to the delta tracking structures, of the input rowset. Mutations, for example, include any changes to the data stored in the table. For example, adding data, deleting data, modifying data, re-arranging data, etc and ); and 
performing the data compaction during the future time period based on the configuration data set (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables).  Lipcon does not disclose generating a configuration data set.
	However, Pasam et al. teaches generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 41 discloses generating with each other (e.g., determining, modifying, updating, correcting, etc.), at least some of the synchronization parameters to include one or more of the configuration information, the analytics information, the protocol information, the addressing information, the security information, the routing information, and the presence information and Paragraph 27 discloses producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) with Pasam et al. (data communication systems).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Pasam et al. Paragraph(s) 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  
The Lipcon reference as modified by Pasam et al. does not disclose wherein the first information indicates respective resource usages during a plurality of historical time periods.
However, Yerfule et al. teaches wherein the first information indicates respective resource usages during a plurality of historical time periods (Paragraph 104 discloses he IOPS usage for the volume for a period of time (e.g., between 2:23 pm to 2:27 pm). Axis 835 shows the values for IOPS usage from 0 k, to beyond 6 k IOPS).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) and Pasam et al. (data communication systems) with Yerfule et al. (data storage system).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Yerfule et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  


With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 2, because claim 11 is substantially equivalent to claim 2.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 4, because claim 13 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 7, because claim 16 is substantially equivalent to claim 7.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 8, because claim 17 is substantially equivalent to claim 8.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 9, because claim 18 is substantially equivalent to claim 9.

With respect to claim 19, Lipcon teaches a computer program product comprising: 
a computer readable storage device (Paragraph 114 discloses storage devices in a computer); and 
computer code stored on the computer readable storage device, with the computer code including instructions for causing one or more computer processors to perform operations including the following: 
obtaining a first information data set (Paragraph 76 discloses dataset stored in the MemRowSet 506 buffer) including information indicative of historical resource usage of a data node (Paragraph 58 discloses a data node) and a second information data set (Paragraph 56 discloses a new data set corresponding to the multiple output rowsets) including information indicative of a historical data compaction performed at the data node, where the historical data (Paragraph 90 discloses compaction policy selects that rowset pair for compaction because the cost benefit is worth the budgeted I/O. If the cost change of subset R is less than a cost change calculated for other pair of rowsets in N, then the budgeted I/O is not worth spending on the compaction of those rowsets) compaction compacted data files associated with a first database table into one historical data file (Paragraph 74 discloses to facilitate incremental compaction, the system may impart bounds on the data size for each compaction to read and write. For example, the bounds may include data sizes in the range of several hundred megabytes, which allows the compaction to occur in ten seconds (10 s) or less); 
generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table (Paragraph 58 discloses tables and corresponding sub-tables, e.g., tablets located in a cluster of a DFS can include indexed rowsets) based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 51 discloses if any mutations arrive during Phase I 404 those mutations are applied to the delta tracking structures, of the input rowset. Mutations, for example, include any changes to the data stored in the table. For example, adding data, deleting data, modifying data, re-arranging data, etc and ); and 
performing the data compaction during the future time period based on the configuration data set (Paragraph 57 discloses it is understood that the compaction policy may be applied to any number of keyspaces, combined or individually, as well as any number of rowsets, tablets, or tables).  Lipcon does not disclose generating a configuration data set.
	However, Pasam et al. teaches generating a configuration data set for a data compaction to be performed on a plurality of data files associated with a second database table based on the first and second information data sets, the configuration data set indicating that at least a part of the plurality of data files are to be compacted into one data file during a future time period (Paragraph 41 discloses generating with each other (e.g., determining, modifying, updating, correcting, etc.), at least some of the synchronization parameters to include one or more of the configuration information, the analytics information, the protocol information, the addressing information, the security information, the routing information, and the presence information and Paragraph 27 discloses producing a summary of the data, compacting the data, correlating the data with historical data, correlating the data with real-time data from another data device).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) with Pasam et al. (data communication systems).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Pasam et al. Paragraph(s) 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  
The Lipcon reference as modified by Pasam et al. does not disclose wherein the first information indicates respective resource usages during a plurality of historical time periods.
However, Yerfule et al. teaches wherein the first information indicates respective resource usages during a plurality of historical time periods (Paragraph 104 discloses he IOPS usage for the volume for a period of time (e.g., between 2:23 pm to 2:27 pm). Axis 835 shows the values for IOPS usage from 0 k, to beyond 6 k IOPS).

Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Lipcon (compaction policy) and Pasam et al. (data communication systems) with Yerfule et al. (data storage system).  This would have facilitated data compaction by using historical data for compaction in a distributed storage system.  See Yerfule et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data compaction.  


With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No.  20150339314 is directed to COMPACTION MECHANISM FOR FILE SYSTEM: [0209] data is compacted in publisher data block files. In order to re-generate amendment files or to generate installer amendments to efficiently add further client computers to the set of those consuming amendments, the Publisher retains all data block files that have been incorporated into amendments. These files may or may not be held in compressed form, since disk space may not be an issue for the Publisher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154